Citation Nr: 1642119	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  10-17 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) in excess of 10 percent prior to August 29, 2014, and in excess of 50 percent on or after August 29, 2014.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to September 29, 2014.

3.  Entitlement to service connection for alcohol use disorder, to include as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Elizabeth A. Zak, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from March 1969 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2009 and February 2010 from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board initially remanded the case to the Agency of Original Jurisdiction (AOJ) in August 2013.  In a subsequent July 2015 decision, the Board again remanded the case to the AOJ for additional development and adjudication.  The case has since been returned to the Board for appellate review. The Veteran was awarded TDIU effective September 29, 2014, thus, the only issue on appeal is entitlement prior to this date.

The record also reflects that the Veteran testified at a Decision Review Officer (DRO) hearing in August 2010.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

The Board notes that the Veteran was previously represented by attorney Hugh F. Daly III.  In April 2014, he appointed attorney Caitlin Milo as his representative.  In October 2014, he changed his representation once more to attorney Elizabeth A. Zak. 

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDINGS OF FACT

1.  For the entirety of the appeal period, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas.

2.  Resolving all reasonable doubt in favor of the Veteran, the Veteran was precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment for the entirety of the appeal period prior to September 28, 2014.

3.  The Veteran's alcohol use disorder is not proximately due to or aggravated by his service-connected PTSD.


CONCLUSIONS OF LAW

1.  For the entirety of the appeal period prior to August 28, 2014, the criteria for a 50 percent disability rating for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.4, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  On and after August 29, 2014, the criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.4, 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  For the entirety of the appeal period prior to September 28, 2014, the criteria for a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25, 4.26 (2015).  

4.  The criteria for entitlement to service connection for alcohol use disorder, to include as secondary to service-connected PTSD, have not been met.  38 U.S.C.A. §§ 105, 1110, 1111, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The notice requirements were met in this case by letters sent to the Veteran dated in July 2007, October 2009, and November 2009.  These letters notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the initial adjudication of the claims in February 2009 and February 2010.  Accordingly, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  

In this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  In addition, the Veteran was provided with VA examinations related to his claims in September 2008, December 2009, August 2014, and October 2015.

In the August 2013 remand, the Board requested that the AOJ obtain updated VA treatment records, provide the Veteran with a VA examination to evaluate his PTSD, and obtain a VA medical opinion regarding the etiology of his alcohol use disorder.  The record reflects that additional VA treatment records were acquired and the Veteran was provided with a VA examination and medical opinion in August 2014.  However, the July 2015 Board remand determined that this opinion was inadequate, and instructed the AOJ to obtain an additional opinion and, if necessary, another VA examination.  The Veteran was subsequently provided with a responsive VA examination and medical opinion in October 2015.  In addition, the record shows that outstanding medical records from the Bethesda North Hospital and Christ Hospital were associated with the claims file in accordance with the Board's remand instructions.

The Board finds that the October 2015 VA examination is adequate for rating purposes as it fully addresses the rating criteria and evidence of record that are relevant for rating his PTSD.  The examination report also reflects that the examiner reviewed the claims file, conducted appropriate diagnostic tests and studies, and provided an opinion that was supported by a detailed rationale.  The Board finds the examination report to be thorough and complete.  Therefore, this examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In August 2010, the Veteran testified at a DRO hearing at the RO.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings - the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet App. 488 (2010).  During the August 2010 hearing, the DRO clarified the issue on appeal, explained to the Veteran what was needed in order to prove his claim, and asked questions aimed at substantiating the appeal and identifying any outstanding evidence.  The Board therefore concludes that it has fulfilled its duty under Bryant.

Accordingly, the Board finds that the AOJ has substantially complied with the instructions of the prior remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where there was substantial compliance with the Board's remand instructions).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

II.  Law and Analysis

Entitlement to an increased rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary in order for a rating to accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) ("The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.").  

The Board notes that the Veteran's increased rating claim for PTSD was received on March 25, 2009.  During the pendency of the appeal, the RO issued a January 2015 supplemental statement of the case that increased the Veteran's disability rating from 10 percent to 50 percent effective from August 29, 2014.  The Veteran continued his appeal for a higher rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that diagnostic code, a 10 percent rating is awarded for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment;  impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as:  suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. 
	
A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

However, the symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  "[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The symptoms shall have caused occupational and social impairment in most of the referenced areas.  Vazquez-Claudio, 713 F.3d 112.  When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126.  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

Evaluation of PTSD for the period prior to August 29, 2014.

In July 2008, a VA treatment record stated that the Veteran experienced mood swings and heard some voices during the last month.  However, these symptoms were associated with his bipolar affective disorder.  

On September 18, 2008, the Veteran was provided with a VA examination related to his PTSD.  The Veteran informed the examiner that he disliked loud noises and felt nervous in crowds.  He also reported having sleep problems that included waking up in a sweat two to three times a week.  However, the examiner stated that the Veteran's sleep impairment did not interfere with social or occupational functioning.  The Veteran experienced moderate anxiety and a mild bout of depression on a weekly basis.  However, he sometimes had significant depression that included suicidal ideation.  He also suffered from infrequent crying episodes and flashbacks of his in-service assault.  The Veteran's symptoms occurred randomly and could last anywhere from fifteen minutes to one hour.  The examiner also noted that symptoms could occur once or twice a month.

The Veteran stated that he experienced difficulty settling down and keeping a job after service.  He became easily agitated and would go somewhere else.  He additionally experienced panic attacks when he was under a great deal of stress or pressure.  The Veteran reported that these attacks occurred infrequently and could last for 30 to 45 minutes.  His most recent panic attack took place approximately six months before the examination.  Symptoms associated with these attacks included feeling nervous and heart racing episodes.  The examiner stated that these attacks did not affect the Veteran's independent functioning.  At this time, the Veteran's medications consisted of Prozac and Metformin.

Regarding the Veteran's social relationships, he got along well with all of his siblings.  His sister was described as a source of good emotional support.  The examiner later noted that he lived alone in an adult independent living environment, stating that this setting allowed the Veteran to keep many people away.  The Veteran was single and had few friends, but he had good relationships with the people he lived with.  He felt nervous around strangers and new people.  His recreational activities included summertime fishing as well as winter trips to flea markets and garage sales to collect DVDs.

During the examination, no problems were found in the Veteran's level of orientation, behavior, or hygiene.  No impairment was present in the Veteran's thought processes, speech, communication, or impulse control.  In addition, he did not have any delusions, hallucinations, or obsessive or ritualistic behavior that interfered with routine activities.  The examiner further noted that that the Veteran did not have any current plans or intent related to suicide or homicide.  The examiner indicated that the Veteran had assaulted his nephew at one point in the past after the nephew began to take things from the Veteran.  The Board notes that this event reportedly occurred around April 2006.  See August 2010 DRO Hearing Transcript (Tr.), page 6.  However, the examiner noted that there was no other history of similar behavior.  The Axis I diagnoses were PTSD and recurrent major depression.  The examiner stated that the depression appeared to be a consequence of the Veteran's PTSD.  The Veteran was also diagnosed with alcohol abuse with current remission and polysubstance abuse with current remission.  The GAF score was 70.

In addition, the examiner determined that the Veteran was mentally capable of managing benefit payments in his best interest.  The examiner acknowledged that the Veteran's sister acted as his payee and the Veteran's report that he did not trust himself to manage money appropriately.  However, the Veteran did not reveal a history of significant problems managing money to the examiner, and the examiner found that he was able to count money and make financial decisions.  The Board notes that the examiner checked a box in the report that the Veteran had total occupational and social impairment due to PTSD.  However, in the written explanation, the examiner stated that he had reduced reliability and productivity due to PTSD.  The examiner highlighted the Veteran's problems dealing well with others, especially supervisors.  The Veteran reportedly disliked being told what to do or being pressed to perform.  These situations reminded him of the military.  He also experienced apprehension and difficulty related to crowds, preferring to be alone.  Based on this written explanation, the Board finds that the examiner made a clerical error and intended to opine that the Veteran experienced reduced reliability and productivity rather than total occupational and social impairment.

Later in an October 2008 VA treatment record, the Veteran reported quitting water aerobics the previous spring as he disliked being around a group of people.  His PTSD was stable with medication, and there was no current homicidal or suicidal ideation.  He received diagnoses of PTSD secondary to military sexual trauma; bipolar affective disorder (most likely type II):  depressed phase that was resolved; and nicotine dependence.  The GAF score was 50.  

In December 2009, an additional VA examination was conducted to evaluate the Veteran's PTSD.  The Veteran presented to the examination mildly disheveled, but in no apparent severe degree of physical or emotional distress.  His overall personal hygiene was adequate.  He had a pleasant and cooperative demeanor, and his thought process was logical and sequential.  In addition, he was alert and oriented to person, place, and time.  The examiner also determined that his memory was intact. He showed some mild psychomotor retardation.  

He slept eight hours a day and felt reasonably rested.  His mood reportedly fluctuated on a daily basis, but he was calm and appropriate during the examination.  The Veteran's previously reported panic attacks usually occurred once a week and lasted for thirty to sixty minutes.  He still felt anxious and/or irritable with crowds or fireworks.  He frequently experienced irritability, hyperarousal, hypervigilance, and chronic disillusionment.  He also had nightmares of his in-service assault.  During his lifetime, the Veteran had experienced periods of depression lasting to a month that fluctuated to levels of euphoria lasting for a one or two weeks.  In addition, the Veteran could feel hyperactive and drive at excessive speeds or for long distances without reason.  He additionally described having problems with spending sprees before his sister assumed the role of payee.

The Veteran still had a good relationship with his family, including his sister who continued to act as the Veteran's payee.  He also reported enjoying playing cards with friends, he playing pool, and going to bars.  The Veteran had been sober from 1992 until a relapse in July 2009 due to the death of a friend.  The Veteran now drank on a regular basis, consuming 10 to 15 beers per week and 2 or 3 shots of liquor.

The Veteran reported having problems with anger control, but he denied having any physical altercations.  Although he reported hearing his name being called when no one was there, he denied having any hallucinations or delusions.  He also denied any current suicidal or homicidal ideation.  The Axis I diagnoses were bipolar disorder not otherwise specified (NOS), alcohol dependence, and polysubstance dependence.  He also had an Axis II diagnosis of personality disorder NOS.  The GAF score was 65.  Except for managing money, the Veteran's overall activities of daily living were described as adequate.  

The examiner also opined that the Veteran did not have PTSD from a military-related stressor.  Nevertheless, he noted that the Veteran reported a fair amount of social functioning with family and friends.  The examiner observed that his chronic mood instability and suicidal behavior was related his bipolar and personality disorder.  The examiner also stated that there was not a high likelihood that the Veteran was able to function in a work setting.  However, the examiner explained that this issue was primarily due to his Axis II pathology and bipolar disorder symptoms such as a fluctuating mood.

In a January 2010 VA treatment record, the Veteran reported that he became very stressed and depressed as a result of recent VA examinations.  He described being suicidal during the recent Christmas weekend.  He denied any current suicidal or homicidal ideation.  The diagnoses were PTSD secondary to military sexual trauma, bipolar affective disorder (most likely type II):  depressed phase that was resolved; and nicotine dependence.  The GAF score was 55.  

In an August 2010 letter, Dr. S. reported that the Veteran still demonstrated avoidance behavior and intrusive thoughts about his in-service trauma.  He also had symptoms of bipolar affective disorder that was characterized by depressive episodes more than manic episodes.  Dr. S. also stated that the Veteran was currently stable and taking his medications regularly.  However, there was a risk of relapse without the medication.  The diagnoses were PTSD, bipolar affective disorder type II, and alcohol dependence in remission since 1992.

During the August 2010 DRO hearing, the Veteran testified that he suffered from nightmares, night sweats, and usually slept for approximately three to four hours each night.  See Tr., page 3.  He also described having a tendency to isolate himself and a difficulty being around other people for very long.  See Tr., page 3-4.  In addition, the Veteran reported sometimes becoming aggravated or moody to the point where he could stay in his apartment for two or three days to avoid being around others.  See Tr., pg. 4-5.

A subsequent November 2010 VA treatment record reported that the Veteran's mood was up and down, but denied having suicidal or homicidal ideation.  The Veteran was going to an exercise class five days a week.  He also had sleep problems and described sometimes hearing voices during moments of stress.  However, the mental status evaluation reported that there were no current auditory or visual hallucinations.  The diagnoses were PTSD secondary to military sexual trauma, bipolar affective disorder (most likely type II):  depressed phase and ongoing; and nicotine dependence.  The GAF score was 55.  

In February 2011, the Veteran sought treatment for a panic attack.  He described his mood as tired and aggravated, and his affect was blunted to euthymic.  There were no current auditory or visual hallucinations.  He also expressed worries about the future, but he denied homicidal or suicidal ideation.  The diagnoses were unchanged, and the GAF score was 60.  The record reported that overall, the Veteran seemed to be functioning well in society and able to perform activities of daily life on his own.  His medication was adjusted as a result of his report of more frequent mood swings.

The record also includes an August 2011 VA mental health treatment plan note that discussed each of the Veteran's psychiatric diagnoses and associated symptoms.  The Veteran's PTSD included symptoms of nightmares, upsetting memories of the traumatic event; flashbacks; emotional numbness; irritability; and avoidance of things, places and thoughts associated with the trauma.  The Veteran's panic disorder was associated with unexpected and debilitating panic symptoms; and persistent fear despite realization that it is unreasonable.  In addition, the record noted that the Veteran's bipolar disorder was characterized by a decreased need for sleep, increased activity, racing thoughts, more talkative tendencies, excessive involvement in pleasurable activities despite the potential for adverse consequences, impulsiveness, delusions, and hallucinations.  His bipolar disorder also included depression that was characterized by a depressed mood, loss of pleasure and satisfaction, suicidal ideation, decreased appetite, inadequate personal hygiene or grooming, increased sleep, feelings of hopelessness and helplessness, low energy, and ideas of reference.  

Later in August 2011, the Veteran reported feeling pretty good with his current medication and living arrangement at the independent living facility.  He had a friend at the facility and enjoyed his nieces and nephews.  In November 2011, The Veteran's panic attacks still occurred, but they had somewhat improved.  He reported feeling a little jumpier and suffering from disturbing memories.  The Veteran requested a change in his medication in August 2012 after he noticed symptoms such as more aggression, staying in his room, excessive sleeping, and agitation.  His medication was subsequently adjusted.  In September 2012, Veteran was feeling a little manic and angry all the time.  He liked to spend money, his emotions were up and down, and his mind was not catching up with his mouth.  He had panic attacks once a week and nightmares two to three times a week.  He also reported sexual preoccupation.  His medication was adjusted.  In October 2012, the Veteran reported that he had not heard any voices for three weeks.  He also had some low moods.  The Veteran's medication was again adjusted.

February 2013 treatment records from the Bethesda North Hospital, the Christ Hospital, and VA reflect that the Veteran was admitted for treatment related to his psychiatric symptoms at these facilities between February 4, 2013 and February 15, 2013.  According to these records, the Veteran ran out of his psychiatric medications in the two to three weeks before the admission.  As the Veteran's mood was less controlled without the medication, he attempted to self-treat by taking more pain medication, including Vicodin, and Gabapentin.  He became angry, irritable, aggressive, verbally threatening, and unable to calm down.  He also reported having racing thoughts.  The Veteran was initially brought to Bethesda North Hospital on February 4, 2013 after engaging in verbal aggression, violent tendencies, and threats to others.

The emergency department at Bethesda North Hospital was going to discharge him, but the Veteran reported being afraid that he would harm the other residents of his assisted living facility if he returned there.  He was subsequently admitted to the intensive care unit to monitor for homicidal ideations.  A February 4, 2013 Statement of Belief from Bethesda North Hospital stated that the Veteran represented a substantial risk of physical harm to himself as manifested by evidence of threats of, or attempts at, suicide or serious self-inflicted bodily harm.  According to the document, the Veteran reported that he would hurt himself or others if he did not receive help.

On February 5, 2013, the Veteran was assessed to have an unstable mood as well as episodes of agitation, and homicidal ideation.  The record stated that the Veteran continued to make homicidal statements towards the people from his community. The Veteran rated the severity of his depression and anxiety as a 10 out of 10.  Although he reported feeling very agitated, there were no signs of acute psychosis.  An assessment showed that the Veteran's long-term recall was intact, but his short-term memory was "patchy."  His insight, judgment, and impulse control were also poor.  There were no problems with his orientation, perceptions, attention, or concentration.  He also denied any current homicidal or suicidal ideations, but he was still worried that he would harm others if discharged to home.  The Veteran wanted to receive inpatient care from VA before being discharged.  The Axis I diagnosis was mood disorder NOS.  The GAF score was 30.  The Veteran reportedly tried to escape while he was being treated at the Bethesda North Hospital.  See February 6, 2013 The Christ Hospital treatment record.  

The Veteran was subsequently transferred to the Christ Hospital on February 5, 2013, with an admission diagnosis of major depressive disorder.  On February 6, 2013, the Veteran denied having any homicidal or suicidal ideation.  The Veteran was happy to be at the hospital and restarting his medications.  However, his mood symptoms were manic and mixed with aggression towards others.  He denied having delusions, but he reported sometimes hearing voices.  His symptoms appeared to be impairing his judgment and safety.  He reported that he could no longer cope with his living situation.  He described having problems getting along with another resident and stated that he was going to hurt the resident.  He also reported that VA was supposed to help him find new housing.  The Veteran felt disorganized and reported that his mental health history included issues with anger and verbal violence.  The Veteran reported that his personal goal was to have his medications become regulated and to be transferred to VA.  The Veteran also received an Axis II diagnosis of personality disorder NOS.  The GAF score was 30.

The Veteran was then admitted to VA from February 7, 2013 to February 15, 2013.   A February 8, 2013 VA treatment record noted that he was admitted for Vicodin overdose and suicidal ideations.  By February 9, 2013, the Veteran denied feeling homicidal, suicidal, or bothered by internal stimuli.  He did not state that he was happy, but he denied feeling depressed.  He repeated his goal to sort out his medication with VA.  On February 11, 2013, the Veteran repeated his denial of homicidal or suicidal ideation and his GAF score improved to 45.  The discharge summary stated that his GAF score had increased from 30 at the time of his admission to 50 at the time of his discharge.  The discharge diagnoses were bipolar affective disorder II, PTSD, panic disorder without agoraphobia, nicotine dependence, and alcohol dependence.  He denied intentionally overdosing on his pain medication or experiencing suicidal ideation.  His medication was adjusted during the admission.  An assessment of the Veteran's mental status did not reveal any abnormalities in his appearance, behavior, or speech.  The Veteran reported having a "wound up" mood.  His affect was euthymic, congruent to his mood, and displaying a full range.  He continued to have a normal thought process and content with no delusions or obsessions.  He denied homicidal ideation.  Although the Veteran was alert and oriented times three, his attention was decreased.  His memory was intact and his attention was decreased, but his insight was limited.

Approximately two weeks after his discharge, a February 2013 VA treatment record stated that the Veteran was doing ok, but he could be a little manic as he was thinking too fast.  He was still frustrated with his living situation.  The Veteran reported that his mood was "a little sped up" and his affect was congruent to his mood.  There were no problems with the Veteran's speech, appearance, thought pattern, insight, or judgment.  He also denied thoughts of harming himself or others.  This same month, it was noted that the Veteran rarely drank alcohol and no longer drank hard liquor.  Later in March 2013, the Veteran was moving, but he found the stress a little overwhelming.  The record noted that he had good family support.  Records from this month indicate that the Veteran felt high levels of depression, but without homicidal or suicidal ideation, until he moved to his own apartment in April 2013.  After this event, he was feeling very positive due to his better living situation.  He was also exercising to lose weight.

In May 2013, a VA treatment record reported that the Veteran was dressed casually with good hygiene.  He had normal speech, and his eye contact, mood, and affect were good.  He was alert and oriented times three with fair to good insight and judgment.  The Veteran denied any current auditory or visual hallucinations as well as suicidal or homicidal ideation.  He had Axis I diagnoses of bipolar affective disorder II, PTSD, panic disorder without agoraphobia, nicotine dependence, and alcohol dependence in fully sustained remission.  The GAF score was a range of 50 to 55.  The Veteran was described as stable and presenting no imminent threat to himself or others.  Despite the Veteran's disability, he was able to perform activities of daily living and instrumental activities of daily living.  However, the Veteran's PTSD could cause difficulties in adapting to stressful circumstances.

Later this month, the Veteran rated his depression as a 3 out of 10 in a VA telephone questionnaire.  However, the Veteran retracted his answer, explaining that he was having a really bad day at the time of this response.  The Veteran denied homicidal or suicidal ideation.  He had plans to go away with his family for Memorial Day weekend.  In June 2013, the Veteran reported feeling down due to financial constraints.  He denied any depression at the time of the visit.  He also reported trying to exercise and keep busy.  In addition, he had adopted a cat.  The Veteran also volunteered at his previous living facility and helped the residents play bingo.  He was determined to be very independent regarding activities of daily living and instrumental activities of daily living.  The diagnoses were bipolar affective disorder II that was stable, PTSD, panic disorder without agoraphobia, nicotine dependence, and alcohol dependence in fully sustained remission.  There was no current suicidal or homicidal ideation.  He also denied any current auditory or visual hallucinations.  The GAF score was 60.

In September 2013, the Veteran reported feeling depressed off and on.  He was worried about his brother after the brother recently experienced a pulmonary embolism on a plane.  He was not experiencing manic symptoms or racing thoughts.  In addition, the Veteran denied that he was hearing voices or experiencing homicidal or suicidal ideation.  His diagnoses and GAF score were unchanged.  In November 2013, the Veteran reported that the holidays were a difficult time for him, but he had plans to celebrate Thanksgiving with his family.  He denied any current suicidal or homicidal ideation.

In July 2014, the Veteran rated his level of stress at a 4 to 7 out of 10, noting that it was higher than usual.  He reported that he currently felt bad, he had experienced panic attacks in the past week, and he had suffered from a decreased appetite for two days in a row in the past week.  The Veteran explained that his stress was due to property damage from water overflowing in his kitchen.  However, he was working with his insurance company to resolve the damage.  The Veteran reported that he had increased his alcohol intake to three to four drinks a day.  There was no homicidal or suicidal ideation.

After reviewing the evidence of record for this period, the Board finds that the Veteran is entitled to a 50 percent disability rating from September 18, 2008 to August 28, 2014.  The September 18, 2008 VA examination provided evidence that the Veteran experienced difficulty in establishing effective work and social relationships.  The Veteran reportedly experienced difficulty with work supervisors and felt nervous around new people.  In addition, the Veteran's reports of regular episodes of depression, anxiety, and random crying episodes are reflective of disturbances in motivation and mood.

During this period, the record reflects that the Veteran experienced disturbances of motivations and mood.  As discussed above, the Veteran reported feeling symptoms of depression or stress as a result of certain events such as moving, holidays, financial constraints, and property damage.  The Board notes that the May 2013 VA treatment record stated that the Veteran's PTSD could cause difficulties in adapting to stressful circumstances.  

However, the evidence does not show that the Veteran experienced occupational and social impairment with deficiencies in most areas to warrant the award of a 70 percent rating.  Although the Veteran experienced relationship difficulties, he did not have an inability to establish and maintain effective relationships.  Both the September 2008 and December 2009 VA examiners reported that the Veteran had friends and maintained good relationships with family members.  In addition, no impairment was found in the Veteran's appearance, hygiene, or spatial orientation during the September 2008 or December 2009 VA examinations.  The Board does not find that the December 2009 VA examiner's description of the Veteran as only mildly disheveled amounts to neglect of personal appearance.  The September 2008 VA examiner also determined that no deficiency was present in his speech, and the other evidence from this period does not contradict this finding.  

Moreover the records from this period did not report that the Veteran was violent.  The September 2008 VA examiner indicated that the one episode of violence between the Veteran and his nephew was an unusual event that had not been repeated.  Despite the Veteran's reports of irritability, the September 2008 VA examiner did not find that any impairment in impulse control was present.  In addition, the Board does not find that the Veteran experienced near-continuous panic as his reported panic attacks occurred at most once a week.  See December 2009 VA examination; August 2011 VA treatment record.  While the Veteran reported a fluctuating mood in December 2009, the record does not reflect that this symptom affected his ability to function independently, appropriately, and effectively.  He behaved appropriately during the December 2009 VA examination and his activities of daily living were determined to be adequate.  In addition, the Board does not find that the August 2010 testimony that the Veteran sometimes experienced severe episodes of moodiness or the September 2012 report that the Veteran's emotions were "up and down" demonstrates the presence of near-continuous depression.

There were also no reports that the Veteran engaged in obsessional rituals during this period.  The Board notes that the Veteran reported hearing voices.  However, the medical assessments repeatedly stated that he did not experience delusions or hallucinations that were visual or auditory.  See September 2008 VA examination; December 2009 VA examination; November 2010 VA treatment record; February 2011 VA treatment record.  Furthermore, the August 2011 VA mental health treatment plan note stated that delusions and hallucinations were symptoms of bipolar disorder rather than PTSD.  The Board notes that the Veteran is not currently service-connected for bipolar disorder.  See May 2007 Statement of the Case; August 2013 Board decision.  Thus, the Board does not find that the Veteran's service-connected PTSD resulted in persistent delusions or hallucinations.  

The Board also acknowledges that the Veteran reported sometimes having suicidal ideation in September 2008 and January 2010.  In addition, the record indicated that his suicidal ideation and panic attacks were linked to stressful circumstances.  However, he also denied current suicidal ideation during these same visits and in subsequent records from November 2010 and February 2011.  In addition, both the December 2009 VA examiner and the August 2011 VA mental health treatment plan note stated that suicidal ideation was associated with his bipolar disorder.  Moreover, it is clear that the Veteran's suicidal ideation and difficulty with stressful circumstances did not cause deficiencies in most areas.  As noted above, the Veteran continued to maintain social relationships and perform activities of daily living during this period.

The treatment records indicated that the Veteran's panic attacks occurred on weekly basis or less.  In addition, the Veteran reported his symptoms of depression occurred sometimes or in conjunction with different events rather than on a near-continuous basis.  While the Veteran was hospitalized in February 2013 for two weeks, this hospitalization was an aberration and not a frequent occurrence, and was the result of a lapse in medication. Thus, it does not reflect the general disability picture of the Veteran's psychiatric condition. Moreover, VA treatment records from February and May of 2013 indicated that the Veteran's judgment, speech, appearance, and hygiene were normal.  There was also no suggestion that the Veteran experienced an abnormality in his spatial orientation.  

Records from this period also documented the Veteran's repeated denials of suicidal or homicidal ideation.  Furthermore, there were no reports of any problems related to impulse control, violence, or obsessional rituals.  In addition, the Veteran denied the presence of delusions or hallucinations in May and June of 2013.  He also stated that he did not hear voices in September 2013.  VA treatment records from May and June of 2013 noted that the Veteran was able to perform activities of daily living.  Beyond his own needs, he also cared for a cat.  The Board also finds that he demonstrated his ability to maintain and establish effective relationships through his reports of celebrating holidays with family members.  Thus, the Veteran's PTSD during this period did not produce symptomatology that matches or equates in severity, duration and frequency to the level of occupational and social impairment contemplated by a 70 percent rating criteria.  

The Board also notes that the Veteran's GAF scores during this period have ranged from 30 to 70, representing a wide variation.  However, the GAF of 30 was during a two week period when the Veteran was off his medications, and was not a consistent representation of his functioning during this period. Overall, his GAF scores ranged from 50 to 70 predominantly, reflecting severe to mild functioning problems. A GAF score of 21 to 30 reflects behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Thus, the GAF scores of 50 to 70 are generally consistent with the moderate symptomatology contemplated by a 50 percent rating and support such a rating.

The Board finds that this level of impairment is reflected in the 50 percent rating and does not automatically mandate the assignment of a 70 percent evaluation. In light of the evidence discussed above, and resolving all reasonable doubt in favor of the Veteran, the Board finds that a 50 percent disability rating, but no more, is warranted for the Veteran's PTSD from September 18, 2008 to August 28, 2014.  38 U.S.C.A. § 5107(b).

Entitlement to an Increased Rating for PTSD in excess of 50 percent on or after August 29, 2014

On August 29, 2014, an examination related to the Veteran's PTSD was conducted by VA.  The Veteran reported that his symptoms were better with medication, but he still experienced panic attacks, paranoia, nightmares, and irritability.  However, the examiner stated that his panic attacks were well-controlled.  The Veteran also stated that he could become easily overwhelmed and manic when confronted with an event out of the norm such as receiving an erroneous bill.  During a manic episode, the Veteran wanted to spend all of his money.  He reported that the last time he had been so depressed that he stayed in bed all day was a few days before the examination.  In addition, his last manic episode had occurred during the past week. 

Although the Veteran reported having a low level of interest in things most days, he did regularly go to exercise class and bingo.  In addition, the Veteran did not have a significant other at the time of the examination, but he reported having a decent relationship with his sister.  He called his sister daily and spoke with his other siblings once every couple of weeks.  He also saw one brother often and regularly kept in contact with two to three friends.  He reported that he became depressed in his previous home at the independent living facility as he was the youngest resident and some friends were unwell.  The Veteran consequently felt paranoid about making friends in this location.  In his new residence, he had frequent contact with neighbors.

The Veteran reportedly slept for four to five hours per night, napping for one hour each afternoon.  He did not report any problems with hygiene or self-care.  The examiner determined that he was independent with activities of daily living.  The Veteran reported mild memory, attention, and concentration problems.  He also stated that he was feeling "a little bit" suicidal lately, but he denied a plan or intent.  He did not have homicidal ideation.  In addition, the Veteran described sometimes hearing his name called when no one else was around.

The diagnoses were PTSD, mild alcohol use disorder, and mild bipolar II disorder. The examiner opined that the Veteran had occupational and social impairment with an occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The examiner also estimated that the Veteran's GAF score was 61.  Due to the fact that symptoms overlap and intertwine, the examiner stated that it was not possible to differentiate what symptoms were attributable to each diagnosis or what portion of the occupational and social impairment was caused by each mental disorder.

Following this examination, an October 2014 VA treatment record stated that the Veteran was doing well with no mood swings or PTSD symptoms.  He was happy with his independent living situation.  The Veteran also described having a good time on a recent fishing trip with his siblings.  In addition, the record indicated that he would soon go on another trip to a family reunion.   In November 2014, the Veteran's mood was still stable.  His did report that his mood could go up and down over a day or two.  He reported that he spent most of his time watching television, but he also exercised on a daily basis.  In addition, he drank a fifth or more of alcohol on the weekends with a relative.  He did not want to stop drinking or smoking as he reported enjoying these activities more than anything else.  He did not feel that any medication adjustment was needed.  The assessment was history of PTSD, bipolar disorder, and depressive disorder.  There was no homicidal or suicidal ideation.

In August 2015, the Veteran reported that was doing ok overall and keeping busy with his previously documented activities.  He felt that his mood and sleep were good.  During the visit, the Veteran was neatly groomed and there were no problems with his state of dress.  His mood appeared to be euthymic with a congruent affect.  No abnormalities were noted regarding his judgment, insight, or thought process/content.  He denied having auditory or visual hallucinations, and he did not experience homicidal or suicidal ideation.  The Veteran was drinking about a fifth of alcohol during the week and another fifth over the weekend.  The assessment was bipolar disorder NOS, alcohol use disorder, and history of PTSD (sexual assault).  Later this month, the Veteran reported that he was drinking a lot on the weekends.  He was doing well overall and continuing to engage in daily exercise.  He also still enjoyed visiting friends and family.  In this regard, the Veteran helped to care for his elderly friend by taking her to appointments and shopping.  The Veteran did not have hallucinations or ideation related to homicide or suicide.  The assessment was bipolar disorder NOS, alcohol use disorder, tobacco use disorder, and history of PTSD (sexual assault).

Another VA examination for the Veteran's PTSD was conducted in October 2015. The Veteran presented to the examination dressed appropriately with no deficits in grooming or hygiene.  His demeanor during the interview was attentive and cooperative, and the Veteran's thought patterns were relevant and logical.  He also had an euthymic mood and a congruent affect.  At the time of the examination, he was sleeping 5 to 8 hours per night.  The Veteran stated that his mood was still up and down.  He also described mild problems with attention and concentration.  Although he occasionally had irritability problems, he felt that he was "laid back" overall.  His medication also helped to keep to him calm.  He performed household chores, but he wanted to hire a housecleaner as he felt that his apartment was a little messy.   The Veteran denied having panic attacks, hallucinations, or homicidal or suicidal ideation.  The examiner determined that the Veteran had current symptoms of a depressed mood, anxiety, chronic sleep impairment, and mild memory loss.

The Veteran also reported feeling out of place in groups.  However, he was still close with his sister, and he generally kept in touch with his other siblings.  The Veteran also had one close friend.  The Veteran indicated that he was doing well living alone in his apartment, and he shared his excitement over plans to purchase a car soon.  He also enjoyed playing with his cat, going to yard sales, and shopping.  In addition, the Veteran played bingo once a week and regularly drove an elderly woman to play the game twice a week.  He preferred to eat his meals at home as he did not trust the restaurant industry after his work as a cook.   He reported that he had a low level of interest and energy most days.  However, he still exercised almost every day, and he was looking forward to an upcoming holiday.  

The diagnoses were PTSD, bipolar disorder type II, and mild alcohol use disorder. Similar to the August 2014 VA examination, the examiner opined that it was not possible to differentiate the Veteran's symptoms or the level of occupational and social impairment that resulted from each diagnosed disorder.  The examiner explained that symptoms of each disorder are similar and therefore there was overlap between symptoms.  The examiner opined that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner also opined that the Veteran was capable of managing his financial affairs.

Based on the evidence discussed above, the Board finds that the Veteran is not entitled to a disability rating in excess of 50 percent on or after August 29, 2014.  The Board notes that the Veteran reported symptoms of suicidal ideation in August 2014.  However, he later denied having suicidal ideation in each of the subsequent records from October 2014, August 2015, and October 2014.  The also Board finds that the evidence from this period does not demonstrate that the Veteran experienced occupational and social impairment with deficiencies in most areas to justify entitlement to a 70 percent rating.  Based on the Veteran's reports that he regularly kept in touch his siblings, engaged in frequent contact with neighbors, and helped an elderly friend; the evidence does not reflect that he suffered from an inability to establish and maintain effective relationships.  In addition, the Veteran's previously reported panic attacks were noted to be well-controlled in August 2014 and no longer present in October 2015.  The Board acknowledges the Veteran's report from August 2014 that at one point before the examination, he stayed in bed all day as a result of depression.  However, the record does not indicate that his depression occurred on a near-continuous basis.  The subsequent records from October 2014, November 2014, August 2015, and October 2015 indicated that the Veteran's mood fluctuated and symptoms of depression were not always present.  

The Board also notes that the evidence does not reflect an impairment in impulse control.  Although the Veteran reported experiencing irritability, he also described himself as "laid back" and did not report any episodes of violence.  Furthermore, despite the Veteran's report from the August 2014 VA examination that he became easily overwhelmed by atypical events, the examiner determined that he experienced a decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Board notes that this degree of ability to cope with stress is associated with a 10 percent rating under the criteria.  As such, it does not appear that the Veteran experienced the severity of difficulty in adapting to stressful circumstances that is described by the criteria for a 70 percent rating.  

There is also no indication from the record that the Veteran had symptoms such as neglect of hygiene or appearance, obsessional rituals, spatial disorientation, or speech abnormalities.  In addition, while the Veteran reported hearing his name called when no one was around during the August 29, 2014 VA examination, he later denied having auditory or visual hallucinations in August 2015 and October 2015.  Thus, the evidence from this period does not show that he experienced persistent delusions or hallucinations.  The Board also notes that the GAF score of 61 from the August 2014 VA examination reflects mild symptoms.  As such, this GAF score does not provide any additional support for the award of a rating higher than 50 percent.

In summary, the evidence demonstrates that the Veteran is not entitled to a disability rating in excess of 50 percent on or after August 29, 2014.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 2 Vet. App. 49, 53 (1990).

Entitlement to a TDIU due to service-connected disabilities, prior to September 29, 2014

The Veteran submitted the current claim for a TDIU on June 6, 2007.  In the February 2009 rating decision, the RO denied entitlement to a TDIU, noting that the Veteran's date of claim for this issue was June 6, 2007.

In March 25, 2009, the Veteran filed a claim for a higher rating for PTSD, in a rating January 2015 Decision Review Officer (DRO) decision, the RO granted entitlement to a TDIU effective from September 29, 2014.  However, as this determination is only a partial grant of the benefit sought, the issue of entitlement to a TDIU for the period prior to September 29, 2014 remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In determining the appropriate date of the Veteran's claim, the Board notes that the issue of entitlement to a TDIU may be considered as part of a claim for underlying benefits (i.e., a service connection claim) or as part of an increased compensation claim (i.e., in conjunction with an increased evaluation claim or as a freestanding claim to obtain an increased evaluation based on unemployability).  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (stating that a TDIU request "involves an attempt to obtain an appropriate rating for a disability upon which entitlement to TDIU is based has already been service connected, as part of a claim for increased compensation"); see also Dalton v. Nicholson, 21 Vet. App. 23, 32-34 (2007) (noting that an award of TDIU may amount to an award of increased compensation where TDIU is awarded as part of an initial award to disability compensation benefits).

The Board notes that a reasonably raised claim remains pending until there is either recognition of the substance of the claim in an AOJ decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent "claim" for the same disability.  See Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006); see also Myers v. Principi, 16 Vet. App. 228, 229 (2002); 38 C.F.R. § 3.160(c) (2015).

As discussed above, a claim for a TDIU may be considered as part of an increased rating claim for a service-connected disability.  See Rice, 22 Vet. App. at 453-54.  Thus, the Veteran's TDIU claim has been pending since his March 25, 2009, claim for an increased rating. 

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined substantially gainful employment as "an occupation that provides an annual income that exceeds the poverty level threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned income."  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad, 5 Vet. App. at 529; VAOPGCPREC 75-91 (Dec. 27 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to a service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability in combination, the following will be considered as one disability:  (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities resulting disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  See 38 C.F.R. § 4.16(a) (2015).

In this case, the Veteran contends that he is prevented from performing substantially gainful employment due to the combination of his service-connected disabilities.  The Veteran last worked a cook on boat between 1989 and 1992.  The Veteran's previous employment positions included working as transportation food coordinator, a resident caretaker, and a pest control exterminator.  The Veteran completed one year of high school and did not graduate.  Before he became too disabled to work, he received additional education from a cooking school between 1973 and 1974.  He also received training from an occupational deck school between 1979 and 1979.  Since he became too disabled to work, the Veteran has not received any education or training.

For the period from March 25, 2009, given the award of a 50 percent rating for PTSD throughout the appeal period, the Veteran was service-connected for diabetes mellitus type II at 20 percent, PTSD at 50 percent, right lower extremity peripheral neuropathy associated with diabetes mellitus type II at 20 percent, left lower extremity peripheral neuropathy associated with diabetes mellitus type II at 20 percent, bilateral hearing loss at 20 percent, and tinnitus at 10 percent; for a combined rating of 80 percent disabling. Thus, he meets the schedular criteria for TDIU throughout the period from March 25, 2009. 38 C.F.R. § 4.16(a). 

A review of the evidence from this period reflects that in June 2006, a VA treatment record indicated that the Veteran was taking his prescribed psychiatric medications.  He also received a weekly discretionary check from a payee.  In August 2006, the Veteran denied symptoms of depression, and his mental health was described as stable in September 2006.  In June 2007, a letter from Dr. S. reported that the Veteran was diagnosed with PTSD, bipolar disorder, and nicotine dependence.  Medications related to the Veteran's psychiatric disorders included Fluoxetine and Quetiapine.  Later in July 2007, a VA treatment record noted that the Veteran was not overly depressed and his sleep was fair.  However, he reportedly did not have much initiative.  By October 2007, the Veteran felt a little depressed after being discharged from the VA mental health intensive case management program.  He recently attended the wedding of a friend's son and drove his friend back home from the wedding.  However, the Veteran found it difficult to fit in at the event.  His sleep and appetite were generally good.  He received Axis I diagnoses of bipolar affective disorder, PTSD, and nicotine dependence.  The GAF score was 50.  These diagnoses and GAF score were also reported in February 2008, July 2008, October 2008, and February 2009.  In February 2008, the Veteran was having more panic attacks and anxiety that involved his disability determinations.  During these attacks, he felt sweaty, anxious, and had chest discomfort at rest.

VA examinations regarding the Veteran's diabetes mellitus type II and peripheral neuropathy of the bilateral lower extremities were conducted in May 2008.  The Veteran reported that he treated his diabetes with Metformin medication and followed a restricted or special diet.  However, he was not restricted in his ability to perform strenuous activities as a result of his diabetes.  In addition, there was no related visual impairment, cardiovascular disease, kidney disease, or amputation. However, the Veteran suffered from peripheral neuropathy of the bilateral lower extremities that was secondary to his diabetes.  Symptoms related to peripheral neuropathy included numbness, tingling, and burning in the bilateral feet.  No abnormality was found in the Veteran's motor function or reflexes.  In addition, his gait and balance were normal and no muscle atrophy was present.  The examiner also stated that the peripheral neuropathy did not affect the function of any joint.  

The examiner determined that daily activities such as chores, shopping, exercise, recreation, and traveling were mildly affected by diabetes and peripheral neuropathy.  However, there was no effect in terms of feeding, bathing, dressing, toileting, grooming, or driving.  He noted that physical employment requiring prolonged standing or walking would be more than likely affected by the peripheral neuropathy.  

During a September 24, 2008 VA examination related to peripheral neuropathy of the bilateral lower extremities, the Veteran reported experiencing tingling, pricking, and burning of the skin.  In addition, his ankles could swell, and his joints could become hot.  The examiner noted that activities lasting for more than 10 minutes led to flare ups that were described as mild/severe.  Walking up steps, prolonged standing, and sitting in hard chairs also aggravated the Veteran's peripheral neuropathy.  During these events, the Veteran experienced burning lasting for one or two hours.  Rest could improve the Veteran's symptoms.  According to the examiner, this disability had a mild effect on daily activities due to some discomfort in the bilateral lower extremities. 

A subsequent October 2008 VA treatment record reported that the Veteran's type II diabetes mellitus was stable and well-controlled.  The record also indicated that his legs were hurting more as a result of his neuropathy.  In a March 2011 VA examination related to Parkinson's disease, the Veteran denied the need for assistive devices, but reported using a cane when shopping.  The examiner did not find any problem in terms of the Veteran's muscle strength or reflexes.  There was no vibratory sense in the legs, but the examiner stated that this finding was age-related. Otherwise, the Veteran did not show a loss of sensory function.  There was also no limitation of motion of any joint.  The examiner indicated that the Veteran would not be additionally limited by pain, weakened, movement, excess fatigability, incoordination, or functional loss during a flare up or following repetitive use.  The examiner added that the Veteran was capable of managing his benefit payments without restriction.

In a May 2011 VA treatment record, the Veteran reported that his leg pains from peripheral neuropathy were worse.  In the last six months, he had a throbbing and aching pain when walking and sitting for too long.  He also had an intermittent burning pain when walking up the stairs.  He obtained some relief from elevating his legs.  Light touch, pinprick, temperature, and vibration sensory testing yielded diminished responses in the lower extremities.  The Veteran's strength and reflexes were still normal.  An EMG (electromyograph) was conducted by VA in March 2011.  The impression stated that the EMG of the right leg was mildly abnormal.  There were also mild bilateral lumbosacral radiculopathies that primarily involved the L5 nerve root.  In addition, a June 2011 VA examination for peripheral neuropathy of the bilateral upper extremities stated that the Veteran's gait was unremarkable.  

In June and September of 2011, the Veteran's diabetes mellitus type II was under good control.  In September 2011, the Veteran reported increasing left thigh pain, burning, and dysthesia that limited him in terms of walking, activity, and exercise. The assessment indicated that the Veteran's was using orthotics in relation to his lower extremity radiculopathy.  A subsequent November 2011 VA treatment record reported that the Veteran occasionally missed a step and speculated that these events could be due to dyskinesia.  In February 2013, the Veteran still took Metformin for his diabetes.  See February 2013 The Christ Hospital record.  He experienced hypoglycemia about once a month upon eating a heavy carb snack.

Regarding the Veteran's tinnitus and bilateral hearing loss, he reported that his symptoms of tinnitus occur a few times a week for a few seconds at a time.  See June 2011 VA examination.  A July 2011 VA treatment record also reported that the Veteran was fitted for a hearing aid.  He reported satisfaction with the sound quality of the aid.

The Veteran contends that was forced to retire from his position as a boat cook in 1992 due to the fact that his employer prohibited him from taking psychiatric medications while he was on the boat.  See December 2009 VA examination.  As the medication was found to be a safety hazard by his employer, the Veteran indicated he would not be able to work in a similar positon while taking his psychiatric medication.  See Tr., page 8.  In addition to the difficulties related to medication, the Veteran stated that his mood swings and tendency to lose his temper contributed to his job loss.  See Tr., page 3.  The Veteran also reported that his difficulties sleeping left him fatigued and unable to perform for more than a day or two.  See Tr., page 9.

The Veteran's representative additionally asserted that the Veteran was prevented from engaging in employment that involved standing due to his neuropathy of the lower extremities.  See August 2010 Statement from Representative.  As a result of his neuropathy, the Veteran stated that he was unable walk more than 60 feet without pain.  The Veteran also experienced weakness and prolonged standing could cause his legs to give way.  According to the Veteran, his previous employment as a boat cook required him to stand on steel decks for around 12 to 14 hours each day.  See Tr., page 8.

The Board finds that the reported limitations imposed by the Veteran's service-connected disabilities regarding standing and effectively interacting with others in the workplace are supported by the medical assessments of record.  Throughout this period, the Veteran has reported pain related his peripheral neuropathy.  Moreover, both the May 2008 and September 2008 VA examiners noted that prolonged standing was problematic as a result of the Veteran's peripheral neuropathy.  The Board notes that the September 2008 VA examiner also found that sitting in hard chairs could aggravate his peripheral neuropathy.  

The Veteran's testimony regarding his PTSD is also consistent with the report from the September 2008 VA examination that he disliked being told what to do and experienced issues interacting well with supervisors.  The record also shows that the Veteran has been taking medication to treat his psychiatric symptoms throughout the appeal period.  In addition, the evidence from this period reflects that the Veteran continued to experience problems with a fluctuating mood that posed difficulties in his last positon.  The Board acknowledges the December 2009 VA examiner's statement that the Veteran was unlikely to function in a work setting primarily as a result of his bipolar and personality disorders.  However, the same examiner determined that the Veteran did not have a diagnosis for PTSD related to a military stressor, and this finding is contradicted by the medical assessments both before and immediately after the examination.  See September 2008 VA examination; January 2010 VA treatment record.  Thus, the record indicates that the Veteran's PTSD symptoms contributed to his difficulties with functioning in the workplace.

The record also shows that the Veteran was awarded Social Security Administration (SSA) disability benefits partly based on his psychiatric disability.  See September 1992 SSA decision.  The SSA determined that the Veteran had not engaged in substantially gainful activity since February 14, 1992.  While not dispositive on the issue of TDIU, the SSA grant of disability compensation constitutes probative evidence in support of the claim with VA for a TDIU.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

As discussed above, the Veteran has not completed high school, and his additional education is related to working as a cook and boat deckhand.  The record shows that the Veteran has difficulties with positions that require standing, and he struggles with effectively functioning in the workplace as a result of his service-connected disabilities.  In addition, the record does not reflect that the Veteran has previously engaged in sedentary employment or has the capability of obtaining such a position.  The Board has considered the Veteran's functional capacity and work experience in determining that no type of employment would appear to be appropriate for the Veteran.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The Board acknowledges that the Veteran appears able to perform certain aspects of daily living.  However, the law recognizes that a person may be too disabled to engage in employment although he or she is fairly comfortable at home or upon limited activity.  See 38 C.F.R. § 4.10.  In addition, a Veteran does not have to prove that he is 100 percent unemployable in order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award.  See 38 C.F.R. § 3.340(a); Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Based on the above discussion, the Board finds that there is an approximate balance of positive and negative evidence.  Resolving all benefit of the doubt in the Veteran's favor, the Board concludes that the Veteran's service-connected disabilities have rendered him unable to secure or follow substantially gainful employment for the entire period on appeal.    

Entitlement to service connection for alcohol use disorder, to include as secondary to service-connected PTSD

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted where a disability is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show:  (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 48 (1995) (en banc).

With respect to disability, the term "service-connected" means that such disability was incurred or aggravated, in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 101(16).  Direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct.  38 U.S.C.A. § 105(a).  A disease or injury that is the result of the Veteran's own willful misconduct is not one incurred or aggravated in the line of duty.  38 C.F.R. § 3.1(n).  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  

Direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA compensation benefits for claims filed after October 31, 1990.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.1(m)-(n), 3.301; VAOPGCPREC 7-99 (1999), 64 Fed. Reg. 52,375 (1999); VAOPGCPREC 2-98 (1998), 63 Fed. Reg. 31,263 (1998).

However, service connection is warranted for an alcohol or drug abuse disability acquired as secondary to, or as symptom of, a Veteran's service-connected disability.  See Allen v. Principi, 237 F.3d. 1368, 1375 (Fed. Cir. 2001).  A veteran can only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id. at 1381.  An award of compensation on such a basis "would only result where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

Initially, the Board notes that the Veteran has a current diagnosis of alcohol use disorder.  See August 2014 VA examination.  As such, the initial requirement for entitlement to secondary service connection has been met.

A review of the Veteran's service treatment records show that at the time of his entrance into active duty, he denied having an excessive drinking habit or a drug or narcotic problem.  See March 1969 Report of Medical History.  Later in January 1970, the Veteran indicated that he only drank alcohol on payday.  A subsequent January 1970 STR reported that the Veteran was admitted following a suicidal ingestion of Brasso, Lomotil, and Combid Spansules.  The diagnosis was suicidal gesture related to immature personality with unstable traits.  In October 1970, the Veteran reported that he began to use drugs at age 17.  His drug use included heroin, barbiturates, and marijuana.  The finding was immature inadequate personality.  Although the Veteran reported a drug or narcotic habit in his October 1970 Report of Medical History, he denied having an excessive drinking habit.  In November 1970, a discharge was recommended as a result of psychiatric unsuitability.  Rehabilitation was not considered feasible at that time.  A November 1970 STR also indicated that the Veteran faced a court martial for the misuse of drugs.  The Veteran also reported that a second suicide attempt occurred in Vietnam when he tried to cut his wrists while under the influence of a hallucinogen.  See July 1992 University of Cincinnati Medical Center record.

The record contains different reports regarding the history of the Veteran's alcohol use.  VA examinations to evaluate the Veteran's PTSD have alternatively stated that the Veteran began to drink alcohol in his early teens or at age 17.  See June 30, 2000 VA Examination; November 2003 VA Examination.  Regarding the abuse of alcohol, the Veteran has reported that his alcohol abuse began after an attempted rape during service.  See August 1994 DRO Hearing Transcript, Page 3.  However, a June 28, 2000 VA examination for PTSD stated that the Veteran engaged in substance abuse involving alcohol and drugs from the time he entered the service and went to Germany.  During the August 2014 VA examination for PTSD, the examiner stated that the Veteran began drinking during basic training and started to drink heavily and smoke marijuana in Germany at his first duty station.  In Vietnam, the Veteran continued to drink and also used cocaine, hash, and marijuana.  During the December 2009 VA examination for PTSD, the examiner noted that the Veteran had been drinking since his teenage years, but his heavy alcohol use occurred between 1969 and 1990.

After service, an October 1973 VA treatment record noted the Veteran's report that he was an alcoholic.  An October 1973 assessment from a vocational rehabilitation specialist also indicated that the Veteran had a drinking problem.   The record also reflects that the Veteran was jailed in Wyoming for discharging firearms and destroying property when he was intoxicated one night in 1974 or 1975.  See August 2014 VA Examination.  The Veteran was then placed in a state hospital for 4 to 5 weeks.

By July 1992, records from the University of Cincinnati Medical Center noted that the Veteran had a history of alcohol abuse, but no recent use.  He also denied having any alcohol for the past four years.  In a December 1997 VA treatment record and an April 1998 Social Security Administration psychiatric evaluation, the Veteran reported that he had not used alcohol since approximately 1991 or 1992.  A diagnosis of alcohol dependence in remission was subsequently documented in a March 1999 VA treatment record.  While a June 28, 2000 VA examination for PTSD stated that he had stopped using alcohol in 1996, an additional June 30, 2000 VA examination to evaluate PTSD noted that he had not consumed alcohol since 1992.  A later July 2000 VA treatment record reported that the Veteran had been sober for five years.  

The Veteran continued to deny any current alcohol use in June 2004 and May 2006.  It appears that the Veteran began to use alcohol again in 2006 or 2009.  During the October 2015 VA examination, the Veteran reported that he drank three to four evenings each week between 2006 and 2012.  As noted above, the Veteran also reported that his relapse regarding alcohol use occurred in July 2009.  See December 2009 VA Examination.  At the time of the August 2014 VA examination for PTSD, he reported that his alcohol use occurred Friday through Sunday.  The Board notes that an August 2015 VA treatment record reported that the Veteran drank a fifth of alcohol during the week and another fifth over the weekend.  However, during the October 2015 VA examination, the Veteran again stated that that he had limited his alcohol use to Friday through Sunday for the past three years.

The Board will first determine whether the Veteran's alcohol use disorder was caused by his service-connected PTSD.  In the September 2008 VA examination report, the examiner opined that the Veteran's substance abuse appeared to be an attempt for self-medication.  He noted that the Veteran reported heavy drinking in the military, especially following the in-service assault, to deal with anxiety and issues related to his abuse history.  However, the Board finds that this opinion has little probative value as it did not address the evidence from the June 2000 VA examination reflecting that the Veteran's alcohol abuse began before the in-service assault occurred.  

The August 2014 VA examiner opined that it was less likely than not that the Veteran's alcohol use disorder was caused by, the result of, or secondary to his service-connected PTSD.  The examiner pointed to the Veteran's report that he drank during service to fit in or a result of being part of the "wrong crowd."  The Veteran also reported that his heavy drinking began before his in-service assault.  As discussed above, the Veteran's reports regarding when his heavy alcohol use began have been inconsistent.  However, the majority of the available evidence indicates that this behavior began before his in-service assault occurred.  As the August 2014 VA examiner's conclusion is supported by a medical rationale that is consistent with the evidence of record, the Board finds the opinion to be highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  The Board therefore finds that the most probative evidence supports a finding that the Veteran's alcohol use disorder was not caused by his service-connected PTSD.

Consequently, the remaining question is whether the Veteran's alcohol use disorder was aggravated by his service-connected PTSD.  In this regard, the August 2014 VA examiner found insufficient evidence of permanent aggravation of the Veteran's alcohol use disorder.  The examiner pointed to the fact that the Veteran had been sober for many years before he started drinking again.  Moreover, the Veteran only marginally met the diagnostic criteria for alcohol use disorder at the time of the examination.  The examiner added that it was more likely the alcohol, functioning as a depressant, was exacerbating the Veteran's depressed mood, sleep problems, and memory complaints rather than vice versa.  In the July 2015 remand, the Board found that this opinion regarding aggravation was internally inconsistent.

In October 2015, a VA examiner opined that that it was less likely than not that the Veteran's alcohol use disorder was aggravated by his service-connected PTSD.  The examiner noted that the Veteran's military sexual trauma was the established nexus for his PTSD.  However, the Veteran reported that he drank smaller quantities of alcohol less frequently after the trauma than he had consumed before the event.  In addition, the examiner found that the Veteran's reported history showed a chronic pattern of alcohol abuse that began in his teens when the Veteran felt awkward in social situations.  He also described drinking heavily during basic training and while he was in Germany before the assault.  He reported a pattern of daily drinking to the point of almost blacking out that was established before the reported trauma or any symptoms of PTSD.  

In addition, the Veteran did not report that his current use of alcohol was meant to reduce PTSD symptoms.  At the time of the examination, he informed the examiner that he only drank during the weekend when he socialized with neighbors.  Based on the Veteran's report, he did not use alcohol the majority of the days of the week.  As the Veteran's PTSD symptoms did not likely remit during the weekdays, there was no medical basis for his "weekend only" use of alcohol.  The examiner therefore opined that he began drinking, and continued to drink, due to his own volition.  The examiner did not find that these facts demonstrated a permanent worsening of the alcohol use disorder.  In fact, the examiner observed that the Veteran's alcohol use disorder was currently less severe than it had been prior to his development of PTSD.  As the examiner based her opinion on clinical data and other rationale, the Board finds this opinion to be probative.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, the preponderance of the evidence weighs against a conclusion that the Veteran's alcohol use disorder was aggravated by his service-connected PTSD.

The Board notes that the Veteran is competent to report the frequency and quantity of his alcohol consumption both during and after service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Veteran is not competent to provide an opinion as to whether his current alcohol use disorder was proximately due to, or aggravated by, his service-connected PTSD.  The Board finds that such etiology opinions fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for alcohol use disorder, to include as secondary to service-connected PTSD.  Therefore, the benefit of the doubt doctrine is not available for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 5356 (1990).


ORDER

For the entirety of the appeal period prior to August 29, 2014, entitlement to a 50 percent disability rating for PTSD is granted.

For the period beginning on August 29, 2014, entitlement to a disability rating in excess of 50 percent for PTSD is denied.

For the period from March 25, 2009 to September 28, 2014, entitlement to a TDIU is granted.

Entitlement to service connection for alcohol use disorder, to include as secondary to service-connected PTSD, is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


